Title: From Benjamin Franklin to Dubuysson, 24 November 1781
From: Franklin, Benjamin
To: Dubuysson des Aix, Charles-François, chevalier


Sir,
Passy, Nov. 24. 1781
On reading over again, and reconsidering your Papers, it did not appear to me necessary that I should write to the Ministers in your Favour, the Recommendations you bring directly from Congress being superior to any that could proceed from me; and it would be absurd in me to suppose that mine could add weight to them. Being however truly sensible of your Merit, I wish you Success in your Application: and have the Honour to be Sir,
Le Chevalier Du Buysson
